      Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 1 of 13



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 Brent Baccus, Brian Keith Baccus, Donnie
 Heater, and all others similarly situated
 under 29 U.S.C. § 216(b)
      Plaintiffs,


                                                        Civil Action No. 4:16-cv-2396
 v.


 QES Wireline, LLC, d/b/a Quintana Energy
 Services LP, d/b/a Archer Pressure Services,
 f/k/a Archer Wireline LLC,
      Defendants.


            DEFENDANT’S RESPONSE TO PLAINTIFFS’ OBJECTIONS TO
      MAGISTRATE JUDGE’S MEMORANDUM, RECOMMENDATION, AND ORDER

                          Introduction and Summary of the Argument

        In a careful and thorough 26-page Memorandum, Recommendation, and Order

(“MR&O”), Magistrate Judge Nancy K. Johnson analyzed QES’ class-wide Motor Carrier Act

(“MCA”) exemption arguments and determined that they are meritorious and that summary

judgment should be granted. Specifically, Judge Johnson concluded that the elements of the

exemption are indisputably met and the Plaintiffs fail to create a genuine issue of material fact that

the TCA exception applies. Judge Johnson analyzed the evidence proffered by the Plaintiffs and

found that none of it showed that any Plaintiff worked on a TCA-eligible vehicle in any workweek

on more than a de minimis basis. (Doc. 152 at 21, 22, 23)

        Judge Johnson also recommended dismissal for want of prosecution Plaintiff Jeffrey

Meador’s claims under the New Mexico Minimum Wage Act. (Doc. 152 at 24-25) Judge Johnson


                                                  1
     Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 2 of 13



expressly did not make recommendations on QES’ other grounds for summary judgment (see Doc.

152 at 25 n.66), each of which is meritorious and, depending on the argument, independently

warrants summary judgment on some or all of the Plaintiffs’ claims.1

        Plaintiffs now object to Judge Johnson’s recommendation to grant summary judgment as

to QES’ MCA exemption defense.2 A review of the record shows that Judge Johnson’s conclusion

is clearly correct. The Plaintiffs’ limited evidence—which consisted of an incompetent, piecemeal

summary of vehicle information prepared by Plaintiff’s counsel and two vague declarations from

Plaintiffs—did not answer any of the following questions that are critical to the TCA-exception

inquiry:

           Which of the workweeks at issue invoke TCA coverage and for which Plaintiffs, given
            that each Plaintiff-deponent acknowledged being assigned and exclusively driving
            vehicles with GVWRs of over 10,000 pounds for substantial periods of their
            employment as Engineers, and Plaintiffs’ evidence of alleged use of TCA-eligible
            vehicles was incompetent and lacked specifics;

           What the Plaintiffs were doing when they claim to have operated TCA-eligible vehicles
            (aside from declaration statements from two Plaintiffs regarding a few “hot shot” runs,
            addressed in the fourth bullet point below), and how the “operation” of such vehicles
            was part of their job duties, as opposed to non-work-related use of the vehicles (which
            would not qualify for the exception), such as to commute to or from home or making
            runs between the job sites and hotels during non-working hours;

           Whether any of the trucks the Plaintiffs claim to have driven with GVWRs of 10,000
            pounds or less also had a trailer attached which took the weight of the vehicle over
            10,000 pounds, or were carrying hazardous materials in a quantity sufficient to require
            hazmat placarding under DOT regulations—either of which scenario would have
            removed the vehicle from TCA coverage regardless of its GVWR; and

1
         These other grounds for summary judgment include: (1) all Plaintiffs’ claims are barred under 29
U.S.C. § 259; (2) all Plaintiffs’ claims are barred by the FLSA’s executive employee exemption; (3) all
Plaintiffs’ claims are barred by the FLSA’s administrative employee exemption; (4) many Plaintiffs’ claims
are barred by the FLSA’s highly compensated employee exemption in one or more years; (5) QES did not
willfully violate the statute; (6) QES acted in good faith and reasonably such that the Court should decline
to award liquidated damages; (7) many Plaintiffs’ claims are barred by limitations; and (8) certain persons
who filed consent forms were not Engineers during the relevant time period. (Docs. 110 and 122)
2
        Plaintiffs do not object to the dismissal of Meador’s claim for want of prosecution.



                                                     2
     Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 3 of 13




           What were the GVWRs of the “unassigned trucks” in which the Plaintiffs allegedly did
            “hot shot” runs, and what was the frequency of hot shot runs that establishes that such
            runs—even if they occurred in a TCA-eligible vehicle—were anything more than de
            minimis work.

Thus, Plaintiffs did not carry their burden to create a genuine issue of material fact as to the

applicability of the TCA exception, and summary judgment is warranted.

        QES respectfully requests that in the unlikely event the Court does not grant summary

judgment as to the MCA exemption, that it grant summary judgment on each of the other grounds

raised in QES’ Motion3 or remand QES’ Motion to Judge Johnson to make recommendations as

to those grounds, which have been fully briefed by the parties in Docket Numbers 110, 122, 128,

130, 134, and 135.

                                                 Argument

I.      Judge Johnson’s Interpretation of the Factual Record is Correct.

        Although several of Judge Johnson’s factual findings are not integral to her ruling on the

MCA exemption, all of the findings are correct. Below QES addresses each of the Plaintiffs’

specific objections to the findings.




3
         This Court is empowered to grant summary judgment as to any of the other grounds presented in
QES’ Motion which were not specifically ruled upon by Judge Johnson. See 28 U.S.C. § 636(b)(1)(C) (the
district court retains the power to rule on motions for summary judgment and a “judge of the court may
accept, reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge”); Cunningham v. Ins. Co. of N. Am., 2006 WL 2568464, at *1 (E.D.N.Y. Aug. 31, 2006) (“[T]he
Court grants [defendant’s] motion for summary judgment but on somewhat different grounds than stated in
the [Magistrate’s] Report.”); cf. Ballew v. Cont’l Airlines, Inc., 668 F.3d 777, 781 (5th Cir. 2012) (appellate
court applying de novo standard may “affirm on any ground supported by the record, including one not
reached by the district court”); McCoy v. Mississippi State Tax Comm’n, 2011 WL 8609554, at *2 (S.D.
Miss. Feb. 8, 2011) (district court reviewing bankruptcy court’s conclusions of law using de novo standard
may affirm “on any ground supported in the record and need not agree with every conclusion reached by
the bankruptcy court”).



                                                      3
       Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 4 of 13



         A.     Objection 1(a) to any reliance on paragraphs 6-11 of the Castetter Declaration

regarding certain job responsibilities of Wireline Engineers. (Doc. 153 at 2-3, para. (A)(1)(a))

Plaintiffs’ objections to paragraphs 6 to 11 of the Castetter Declaration are meritless, as those

paragraphs merely set forth basic facts regarding duties and responsibilities of the Wireline

Engineer position based on Mr. Castetter’s extensive personal knowledge as President of QES and

as a veteran of the wireline industry. As Judge Johnson found, Mr. Castetter’s observations were

detailed and were based on his personal knowledge. (Doc. 152 at 8-9)              Moreover, as Judge

Johnson recognized, Plaintiffs had an opportunity to contest Mr. Castetter’s statements with

opposing evidence, and they deposed Mr. Castetter at length well after his Declaration was filed—

yet did not cite any of his deposition testimony in their Response to QES’ Motion. (Doc. 152 at

9; see also Doc. 135-2, Castetter Depo. Transcript) Mr. Castetter’s statements are wholly

consistent with the type of the evidence that employers in FLSA cases routinely provide regarding

the job duties of the employees at issue, and are proper summary judgment evidence. (Separately,

we note that this evidence appeared to play no role in Judge Johnson’s analysis of the MCA

exemption argument.)

         B.     Objections 1(b) and 2 to paragraph 15 of the Castetter Declaration regarding

the GVWRs of certain of the vehicles driven by Plaintiffs. (Doc. 153 at 3, paras. (A)(1)(b),

(2))     Paragraph 15 contains information supporting QES’ argument that the Plaintiff-deponents

drove vehicles with GVWRs in excess of 10,000 pounds, based on the vehicle assignment records

and fuel card records produced to Plaintiffs in discovery. (Doc. 110-3 ¶ 15) In their Objections,

Plaintiffs do not dispute any of the GVWR information included in paragraph 15. Instead, they

appear to make the point simply that paragraph 15 is not a complete listing of all vehicles ever

driven by all of the Plaintiffs. (Doc. 153 at 3, para. (A)(1)(b)). But this is not in dispute, and Judge




                                                   4
    Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 5 of 13



Johnson recognized it. (Doc. 152 at 9) Judge Johnson did not misconstrue the evidence in

paragraph 15, and she was correct that it constitutes competent summary judgment evidence.

       C.      Objection 3 to Judge Johnson’s finding that Operators perform the majority

of required manual labor. (Doc. 153 at 3, para. (A)(3))         Testimony from Mr. Castetter and

Plaintiffs themselves clearly establishes that hourly Operators, not the salaried Engineers, perform

the majority of required manual labor. (Doc. 110-3 ¶¶ 5, 9; Doc. 110-6, Deposition of Brian Keith

Baccus, at 49:12-16; Doc. 110-5, Deposition of Brent Baccus, at 64:1-18; Doc. 110-9, Deposition

of William Cook, at 52:7-22) Moreover, in their summary judgment briefing, Plaintiffs did not

point to any contrary evidence with any specificity. Judge Johnson’s interpretation of the record

was correct. (Again, this evidence appeared to play no role in Judge Johnson’s analysis of the

MCA exemption argument.)

       D.      Objection 4 to Judge Johnson’s finding that Engineers perform their “primary

duties” in the logging cab attached to the Wireline truck. (Doc. 153 at 3, para. (A)(4))

Testimony from Mr. Castetter and the Plaintiffs clearly establishes this finding. (Doc. 110-3 ¶ 5;

Doc. 110-6, Baccus Depo., at 45:8-46:4; Doc. 110-9, Cook Depo., at 52:10-53:18) Moreover, in

their summary judgment briefing, Plaintiffs did not point to any contrary evidence with any

specificity. Judge Johnson’s interpretation of the record was correct. (Again, this evidence

appeared to play no role in Judge Johnson’s analysis of the MCA exemption argument.)

       E.      Objections 5 and 6 to Judge Johnson’s findings as to certain other

responsibilities of Engineers. (Doc. 153 at 4, paras. (A)(5), (6))     Mr. Castetter’s Declaration

clearly supports Judge Johnson’s findings on pages 2 and 3 of the R&R as to the broad

responsibilities held by Engineers. (Doc. 110-3 ¶¶ 7, 11) In their Objections, Plaintiffs state in

conclusory fashion that they submitted evidence “to the contrary,” and that a “fact question




                                                 5
    Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 6 of 13



exists”—without explaining what the evidence shows, how it conflicts with Mr. Castetter’s

statements, or what “fact question” it supposedly creates. (Doc. 153 at 4 ¶ 5, generally citing

“ECF. #129-3 para. 11” and “ECF 128 pg. 13 ECF. #129-6.”) In fact, there is no material dispute

regarding the Engineers’ broad responsibilities. (Again, this evidence appeared to play no role in

Judge Johnson’s analysis of the MCA exemption argument.)

       F.      Objection 7 to Judge Johnson’s finding that “Engineers drive DOT-regulated

trucks.” (Doc. 153 at 4-5, para. (A)(7)) To be sure, Plaintiffs have never disputed that they

drove DOT-regulated trucks, or that the elements of the MCA exemption are met as to all of them.

The dispute is whether the TCA exception carves out certain unidentified workweeks from the

MCA exemption. (See Doc. 128 at 8, relying exclusively on the TCA exception to argue against

summary judgment as to the MCA exemption.)

       Plaintiffs’ Objections assert that Judge Johnson somehow found that “all trucks driven by

Plaintiffs were DOT-regulated.” (Doc. 153 at 4) (emphasis in original) But Judge Johnson made

no such finding. She simply concluded that to the extent the Plaintiffs drove TCA-eligible

vehicles, there is no proof as to when that occurred or what occurred, or that such use was more

than de minimis, making it impossible for a reasonable jury to conclude that the TCA exception

applies to any Plaintiff. (Doc. 152 at 20-24) Judge Johnson’s analysis clearly did not rest on the

assumption that the Plaintiffs exclusively drove DOT-regulated trucks.

       Plaintiffs further object, again without specificity, that unidentified deposition transcripts

are “replete with such information as well as discussion of the hazmat and trailer issues.” (Doc.

153 at 4-5) But nothing in any deposition transcripts—and certainly nothing that Plaintiffs

specifically directed Judge Johnson to—shows that any Plaintiff performed more than de minimis




                                                 6
      Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 7 of 13



work on TCA-eligible vehicles in certain workweeks, as would be required to create a genuine

issue of material fact. (See discussion infra at 8-12)

        Plaintiffs similarly cite an Interrogatory response from one of the Plaintiffs generally

referencing the vehicles he says he drove. (Doc. 153 at 5, referencing “Exhibit H” and “ECF #129-

8, p. 19”) Again, Plaintiffs did not direct Judge Johnson to such evidence in their summary

judgment briefing or explain its purported significance. But even if they had, it would not have

changed the result, because the Interrogatory response merely references certain vehicles without

GVWRs (e.g., “Ford F250,” “Ford F350”), does not identify what the vehicles were used for, and

does not identify workweeks in which more than de minimis work was performed on TCA-eligible

vehicles.

        In sum, Judge Johnson correctly found that the Plaintiffs in fact drove DOT-regulated

vehicles and that the record contains no evidence that any Plaintiff performed more than de

minimis work on TCA-eligible vehicles.

II.     Judge Johnson’s Legal Conclusions and Applications of Facts to Law Are Correct.

        A.     Plaintiffs’ Objection 1 to Judge Johnson’s refusal to credit vague references to

the record. (Doc. 153 at 5, para. (B)(1)) Judge Johnson’s MR&O correctly states the standard

under Rule 56 as to what constitutes competent summary judgment evidence. In assessing the

Plaintiffs’ Response to QES’ Motion, Judge Johnson had no obligation to locate evidence, to credit

evidence that was not specifically cited, or to speculate how such evidence may support the

Plaintiffs’ arguments. Rule 56 makes clear that when citing evidence that it believes create a

genuine issue of fact, the non-moving party must “cit[e] to particular parts of materials in the

record . . . .” Fed. R. Civ. P. 56(c)(1)(A) (emphasis added). Further, Judge Johnson had no

obligation to sift through evidence in an attempt to discern facts or identify material fact issues.




                                                 7
    Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 8 of 13



See RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010) (“The court has no duty

to search the record for material fact issues. Rather, the party opposing the summary judgment is

required to identify specific evidence in the record and to articulate precisely how this evidence

supports his claim.”)

       Thus, Plaintiffs are incorrect when they claim that referring Judge Johnson to “a group of

documents” was sufficient, or that she should have convened a hearing “to go through the

information.” (Doc. 153 at 5) Judge Johnson had no such obligation under Rule 56 (nor does this

Court), and Plaintiffs provide no contrary authority in support.

       Rule 56(e), in turn, specifies that failure to comply with Rule 56(c)’s particularity

requirement means that the Court may consider the moving party’s facts to be undisputed and grant

summary judgment if the undisputed facts show that the moving party is entitled to it. See Fed. R.

Civ. P. 56(e)(2)-(3). As it turns out, the only instances in which Judge Johnson did not credit

Plaintiffs’ record references were with respect to (a) Plaintiffs’ unsupported and vague claim that

“Defendant’s documents and Plaintiffs’ deposition and interrogatory testimony” established that

the Plaintiffs’ work on TCA-eligible vehicles was more than de minimis, see Doc. 152 at 12 (citing

Doc. 128 at 11), and (b) Exhibit BB to Plaintiffs’ Response to QES’ Motion, which Plaintiffs called

a “Month End Pickup Recap List.” (Doc. 152 at 20). As explained further below, neither of these

record references was competent and Judge Johnson was correct to disregard them.

       B.      Objections 2, 3, and 8 to Judge Johnson’s conclusions that no evidence showed

the frequency of driving TCA-eligible vehicles, the frequency of trailer use or hazardous

material placarding, or that any such driving was more than de minimis. (Doc. 153 at 6, 8-

11, paras. (B)(2), (3), (8))   In her MR&O, Judge Johnson carefully reviewed the evidence that

Plaintiffs claimed showed TCA-eligible vehicle use, and she explained why each piece of evidence




                                                 8
    Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 9 of 13



failed to create any genuine issue of material fact. For the reasons set forth below, Judge Johnson’s

interpretation of the evidence was correct.

       (1)     Beck Declaration. The first piece of evidence was a Declaration submitted by one

of Plaintiffs’ counsel, Elizabeth Beck, and accompanying exhibits. (Doc. 129-1) The Beck

Declaration establishes nothing more than that QES’ vehicle assignment records—which are not

attached or referenced with any specificity in the Declaration—show that various vehicles with

GVWRs above 10,000 pounds and some with GVWRs of 10,000 pounds or less were assigned to

a limited group of Plaintiffs for a limited time period several years ago, which Plaintiffs claimed

in their Response ran from September 2013 through May 2015. (Doc. 128 at 11 n.5)

       These “facts” fall far short of creating a genuine issue of material fact. First, the vehicle

assignment records do not constitute all or sufficient proof of the vehicles that were actually used

by Engineers (in fact Attachment 1 to the Beck Declaration does not list any assigned vehicles for

certain Plaintiffs), including for what time periods or for what uses. Further, as Judge Johnson

correctly observed, the evidence is deficient because (a) it contains no data for many Plaintiffs; (b)

the limited data shows that many Plaintiffs were assigned vehicles with GVWRs of over 10,000

pounds, which are not TCA-qualifying; and (c) the limited data does not answer several questions

that are critical to the potential application of the TCA exception for any given Plaintiff, including

(i) what work, if any, was performed on any TCA-qualifying vehicle; (ii) when such work was

performed; and (iii) whether the vehicles with GVWRs or 10,000 pounds or less had trailers

attached or were used in transporting hazardous materials, which likely would have taken the

vehicles out of TCA coverage. (Doc. 152 at 21)




                                                  9
    Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 10 of 13



        In sum, the Declaration has no probative value and could not possibly allow a reasonable

juror to determine that any Plaintiff performed qualifying work on a TCA-eligible vehicle on more

than a de minimis basis in any given workweek.

        (2)      The “Month End Pickup Recap lists.” Plaintiffs’ second piece of evidence was

a 271-page Excel spreadsheet that supposedly reflects month-end vehicle assignments shown in

other unattached records (Doc. 129-29), but there is no supporting proof that would prove up the

list and make the exhibit admissible. Moreover, as Judge Johnson correctly observed, Plaintiffs

did not cite the list with specificity and she had no obligation to scour it for a fact issue. (Doc. 152

at 20) In their Objections, Plaintiffs do not explain how or why the list contained competent

evidence creating a genuine issue of material fact. It does not.

        (3)      Brent Baccus and Brian Keith Baccus Declarations.                     Although Plaintiffs’

Objections do not discuss either Declaration, Judge Johnson correctly observed that the

Declarations do not create a genuine issue of material fact because they do not specify when either

declarant drove any TCA-eligible vehicles, and with respect to their claims that they did “hot shot”

runs, the Declarations do not identify the vehicles used to do such runs; why a “hot shot” run is

more than de minimis; and whether “hot shot” runs involved trailers or hazardous materials, both

of which scenarios likely would have taken vehicles with GVWRs of 10,000 pounds or less outside

of TCA eligibility. (Doc. 152 at 22)4 Moreover, neither declarant supplied any proof as to the

GVWR of any of the vehicles he claimed to have driven. (Id.)


4
         In fact, the other record evidence shows that such runs were de minimis at best, sometimes involved
trailers and hazardous materials, and likely often (or always) were in DOT-regulated vehicles—each of
which fails to create a genuine issue of material fact with respect to “hot shot” runs. (Doc. 110-5, Deposition
of Brent Baccus at 51:19-53:24, claiming to have done hot shot runs “two or three times a month maybe”
in his “assigned pickup,” and sometimes towing a trailer and sometimes carrying explosives; see also id. at
47:23-50:25, acknowledging that he was assigned and exclusively drove vehicles with GVWRs of over
10,000 pounds for substantial periods; Doc. 110-6, Deposition of Brian Keith Baccus at 40:10-15, 41:4-6,
claiming to have done hot shot runs “[m]aybe twice a year” in his “assigned vehicle”); see also id. at 29:13-


                                                      10
   Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 11 of 13



       C.      Objections 4 to 7 to Judge Johnson’s conclusion that the Plaintiffs failed to

identify any workweeks in which they performed more than de minimis work on TCA-

eligible vehicles. (Doc. 153 at 6-8, paras. (B)(4), (7)) Judge Johnson correctly interpreted the

law to place the burden on the Plaintiffs to show that they performed more than de minimis work

on a TCA-eligible vehicle in a workweek. (Doc. 152 at 18-19) (citing Rychorcewicz v. Welltec,

Inc., 768 Fed. Appx. 252, 256-57 (5th Cir. Apr. 18, 2019) (it was plaintiffs’ burden to demonstrate

more than de minimis use of TCA-eligible vehicles; only “occasionally” driving such vehicles is

itself de minimis, and is insufficient to avoid summary judgment)). Because Plaintiffs failed to

identify any such weeks, summary judgment was appropriate.

       Plaintiffs respond by acknowledging that their use of TCA-eligible vehicles must be more

than de minimis—which alone is fatal to their claims, because no competent evidence of more

than de minimis use is in the record—but nonetheless argue that unless their “own” evidence shows

they drove DOT-regulated trucks “100% of the time,” they have created a genuine issue of material

fact sufficient to avoid summary judgment. (Doc. 153 at 7) That is simply not the standard. The

Fifth Circuit’s opinion in Rychorcewicz, this Court’s opinion in Spangler v. Mourik, L.P., 2017

WL 3412177, at *17 (S.D. Tex. Mar. 8, 2017) (Lake, J.) (under previous case law holding that it

was employer’s burden to prove the TCA exception, the employer was to show that the employee

exclusively drove large trucks “during a relevant workweek”), and the DOL’s Field Assistance

Bulletin 2010-2 all emphasize that qualifying work on TCA-eligible vehicles would entitle an

employee only to overtime in the workweek(s) in which such work occurred; in all other

workweeks, the employee would not be entitled to overtime. Here, as outlined above, none of the




22, acknowledging being assigned and exclusively driving vehicles with GVWRs of over 10,000 pounds
for substantial periods).


                                                11
       Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 12 of 13



Plaintiffs’ vague and conclusory evidence shows more than de minimis work on TCA-eligible

vehicles in any given workweek.

III.     Summary Judgment is Warranted for Each of the Other Reasons Set Forth in QES’
         Motion.

         QES refers the Court to Docket Numbers 110, 122, 128, 130, 134, and 135 for the briefing

on the other summary judgment arguments raised by QES, each of which is meritorious and would

warrant summary judgment in the unlikely event that the Court does not grant summary judgment

as to the MCA exemption defense.

                                         CONCLUSION

         QES respectfully requests that the Court overrule Plaintiffs’ Objections and grant summary

judgment to QES.

                                              Respectfully submitted,
                                              /s/ Michael J. Muskat
                                              Michael J. Muskat
                                              Attorney-in-Charge
                                              State Bar No. 24002668
                                              S.D. Tex. Bar No. 22816
                                              Email: MMuskat@m2dlaw.com
                                              Daniel N. Lenhoff
                                              State Bar No. 24078846
                                              S.D. Tex. Bar No. 2590972
                                              R. John Grubb II
                                              State Bar No. 24101834
                                              S.D. Tex. Bar No. 3070409
                                              1201 Louisiana Street, Suite 850
                                              Houston, Texas 77002
                                              Telephone: (713) 987-7850
                                              Facsimile: (713) 987-7854

                                              ATTORNEYS FOR DEFENDANT
                                              QES WIRELINE LLC




                                                 12
   Case 4:16-cv-02396 Document 154 Filed on 09/25/19 in TXSD Page 13 of 13



                               CERTIFICATE OF SERVICE
      This is to certify that on September 25, 2019, a true and correct copy of the foregoing
document has been served on Plaintiffs’ counsel of record via the Electronic Case Filing system.

                                                   /s/ Michael J. Muskat
                                                   Attorney for Defendant




                                              13
